DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
The amendment to the claims filed on 12/21/2021 is acknowledged. Currently, claims 1-3, 5, 7, 10, 13, 15-16, 18, 20, 23- 25, 27-28, 30, and 32-34 are pending in the application, with claims 25, 27-28, 30, and 32-34 being withdrawn from further consideration.
Previous claim objection is withdrawn in view of the above amendment.
Previous 112 (b) rejection is withdrawn in view of the above amendment.
 Claims 1-3, 5, 7, 10, 13, 15-16, 18, 20, and 23- 24 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“Angular and Wavelength Simultaneous Selection in Transparent OPVs Based on Near-Infrared Bragg Relector and Antireflection Coating”) in view of Guichard et al. (WO 2012/018649).
Regarding claim 1, Wei et al. discloses an organic photovoltaic cell (OPV), comprising:
a first electrode (see bottom ITO in Fig. 1);
a second electrode (see top ITO in Fig. 1);
an active layer (see absorbing layer of ClAlPc/C60 in Fig. 1) comprising at least one donor material (see ClAlPc in Fig. 1) and at least one acceptor material (see C60 in Fig. 1), positioned between the first electrode (e.g. bottom ITO) and the second electrode (e.g. top ITO);
an optical layer (see near infrared reflector in Fig. 1) positioned on a surface of the first electrode (e.g. bottom ITO) such that the first electrode (or bottom ITO) 
an anti-reflective coating (see anitreflecion coating in Fig. 1) positioned over a surface of the second electrode (or top ITO) such that the second electrode (or tope ITO) is positioned between the anti-reflective coating (or antireflection coating) and the active layer (or the absorbing layer, see Fig. 1);
wherein the organic photovoltaic cell is at least semi-transparent to at least one wavelength range (or an absorbing wavelength, since light absorbing material cannot absorb all the wavelengths of light).
Wei et al. discloses the optical layer comprising a distributed Bragg reflector (see fig. 1). Wei et al. does not disclose the optical layer further comprising an outcoupling layer, or a second reflector, such that the distributed Bragg reflector is positioned over the outcoupling layer. 
Guichard et al. discloses an optical structure comprising at least one of a layer of light emitting particles embedded in a matrix, an optical grating, and graded refractive index ([0027-0028], [0142-0143]), wherein the optical structure (see optical coupling/interlayer 110, fig. 12) is positioned over a reflective surface to act as a light trapping and redistribution to maximize and optimize the amount of light trapped in the photovoltaic cells such that incident light is directed and re-disperse wavelengths to the appropriately absorbing photovoltaic material (see fig. 12, [0142-0143], [0199], [0204-0211]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic cell of Wei et al. by incorporating an outcoupling layer (or optical coupling/interlayer layer) positioned over the distributed Bragg reflector, or a reflective surface, as taught by Guichard et al., because Guichard et al. teaches such outcoupling layer (or optical 
Regarding claims 2-3, modified Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. discloses reflecting near-infrared light (see fig. 1). Therefore, the outcoupling layer of modified Wei et al. is configured to reflect at least a portion of light in a second wavelength range, wherein the second wavelength range comprises near-infrared light.
Regarding claim 16, modified Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Guichard et al. discloses the thickness of the outcoupling layer (or optical outcoupling/interlayer 110) having a thickness ranging from a few nanometers to a multiple millimeters, or over about 150 nm to permit optical structures to be incorporated into the optical layer ([00144]).
Modified Wei et al. does not disclose the exact range of 100-300 nm for the outcoupling layer.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 100-300 nm of the range few nanometers to a multiple millimeters or about 150nm-300 nm of the range over about 150 nm disclosed by Guichard et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wei et al. as applied to claim 1 above, and further in view of Anderson et al. (US 2003/0175557).
Regarding claim 5, modified Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. shows the antireflective coating is on top of the photovoltaic cell and the coupling layer at the bottom is for reflecting near infrared wavelength range (see Fig. 1). As such, the reflected near infrared wavelength range must be transmitted through the absorbing layer (or active layer) from the top.
Modified Wei et al. does not disclose a substrate positioned between the second electrode and the anti-reflective coating.
Anderson discloses a transparent substrate (6, figs. 1 and 5) provided with an antireflective film (A) such that the substrate (6) is positioned between the second electrode (or the top electrode) of the solar cell (9) and the antireflective layer (A, see fig. 5). Anderson teaches such substrate would carry the antireflective layer to increase the transmission through the substrate within a broad wavelength band, especially in the visible and infrared (see [0001] and [0008]) in order to increase the efficiency and optimize the transmission of solar energy through the substrate (or glass) in the wavelengths important for the solar cell ([0005]).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of modified Wei et al. by incorporating a substrate carrying the antireflective coating such that the substrate is positioned between the second electrode (or top electrode) and the antireflective coating as taught by Anderson; because Wei et al. explicitly teaches reflecting near infrared wavelength range which must be transmitted at the top of the photovoltaic cell, and Anderson teaches such substrate would carry the antireflective layer to increase the transmission through the substrate within a broad wavelength .
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Wei et al. as applied to claim 1 above, and further in view of Zhang et al. (“Ultrathin, Smooth, and Low-Loss Al-Doped Ag Film and Its Application as a transparent Electrode in Organic Photovoltaics”, Cite No. 18 of Other Documents in IDS 7/28/2021).
Regarding claims 7 and 10, modified Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Modified Wei et al. does not teach the first electrode (or bottom ITO) having a thickness of less than 15 nm and comprising two metals.
Zhang et al. discloses an ultrathin, smooth, and low-loss electrode comprising two metals, Al and Ag (see title), and having a thickness of 6, 7, 9 and 11 nm (Figures 2-3). Zhang et al. teaches such electrode has high transparency while retaining good electrical conductivity (see page 4, first paragraph of first column), simple deposition process, close to flatness, high transmittance, high conductivity, and easy device integration thereby enhancing the performance of the organic photovoltaic device (see page 5, paragraph bridging the first and second columns). 6, 7, 9 and 11 nm is right within the claimed range of less than 15nm.
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to modify the organic photovoltaic cell of modified Wei et al. by using the electrode comprising two metals and having a thickness of 6, 7, 9 and 11 nm as taught by Zhang et al. for the first electrode, because Zhang et al. teaches such electrode has high transparency while retaining good electrical conductivity, simple deposition process, close to flatness, high .
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Wei et al. as applied to claim 1 above, and further in view of Suzuki et al. (US 2005/0129980).
Regarding claims 13 and 15-16, Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. teaches reflecting near infrared wavelengths (see fig. 1) and  Guichard et al. discloses the outcoupling layer (or optical outcoupling/interlayer 110) comprising a layer of metal compound ([00152-00153), light emitting material (or luminescent material, see fig. 12, [00167-00170]). Guichard et al. also teaches the outcoupling layer (or the optical outcoupling/interlayer 110) includes at least one of a layer of light emitting particles (or luminescent material) embedded in a matrix, an optical grating, and graded refractive index ([0027]), includes metallic material ([0030]). In other words, Guichard et al. suggests the outcoupling layer includes more than one layers.
Modified Wei et al. does not explicitly disclose the outcoupling layer comprises a first sublayer comprising a metal compound and a second sublayer comprising a carbazole derivative, wherein the carbazole derivative is 4,4'-Bis(N-carbazolyl)-1,1'-biphenyl.
Suzuki et al. discloses CBP (or 4,4’- bis(carbazolyl)-1,1’-biphenyl, [0010]) is a luminescent material for near infrared wavelength range (e.g. 750-2500nm, see fig. 4, [0024]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the outcoupling layer of modified Wei et al. by combining a first sublayer of metallic compound (e.g. layer of optical grating, graded refractive index, metallic material) and a second sublayer including luminescent material, because Guichard et al. explicitly suggests the outcoupling layer includes more than one layer, and the outcoupling layer includes metallic compound and luminescent material. Such combination of the optical layers along with their functions and benefits is technically feasible and would optimize the reflection.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
In addition, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of modified Wei et al. by using CBP (or 4,4’- bis(carbazolyl)-1,1’-biphenyl) as the luminescent material for the near infrared wavelength range as taught by Suzuki et al., because Wei et al. explicitly suggests reflecting near infrared wavelength (see Fig. 1(a)) and Guichard et al. teaches using luminescent material.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wei et al. as applied to claim 1 above, and further in view of Li et al. (“High Efficiency Near Infrared and Semitransparent Non-Fullerene Acceptor Organic Photovoltaic Cells”, Cite No. 6 of Other Documents in IDS 7/28/2021).
Regarding claim 18, modified Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Modified Wei et al. does not discloses the at least one acceptor material comprises a non-fullerene acceptor.
Li et al. discloses using non-fullerene acceptors (BT-CIC) would achieve high performance NIR solar cell at low cost (see abstract, conclusions).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of modified Wei et al. by using a non-fullerene acceptor to achieve high performance NIR solar cell at low cost as taught by Li et al.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wei et al. as applied to claim 1 above, and further in view of Li et al. (“High Efficiency Near Infrared and Semitransparent Non-.
Regarding claim 20, modified Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Modified Wei et al. does not disclose using non-fullerene acceptors comprise 4,4, 10,10-tetrakis(4-hexylphenyl)-5, 1 1-(2-ethylhexyloxy)-4, 10-dihydro-dithienyl[1,2- b:4,5b'] benzodi-thiophene-2,8-diyl) bis(2-(3-oxo-2,3-dihydroinden-5,6-dichloro-1-ylidene) malononitrile, and 4,4, 10, 10-tetrakis(4-hexylphenyl)-4, 10-dihydrothieno [2",3":4',5"]thieno[3',2':4,5 ]cyclopenta[1,2-b]thieno[2,3-d]thiophene-2,8-diyl)bis(2-(3-oxo-2,3-dihydroinden- 5,6-difluoro-1-ylidene) malononitrile; and wherein the polymer donor comprises poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)].
Li et al. teaches using non-fullerene acceptor comprises 4,4, 10,10-tetrakis(4-hexylphenyl)-5, 1 1-(2-ethylhexyloxy)-4, 10-dihydro-dithienyl[1,2- b:4,5b'] benzodi-thiophene-2,8-diyl) bis(2-(3-oxo-2,3-dihydroinden-5,6-dichloro-1-ylidene) malononitrile (or BT-CIC) would achieve high performance NIR solar cell at low cost (see abstract, conclusions).
Gao et al. teaches using non-fullerene acceptor comprises 4,4, 10, 10-tetrakis(4-hexylphenyl)-4, 10-dihydrothieno [2",3":4',5"]thieno[3',2':4,5 ]cyclopenta[1,2-b]thieno[2,3-d]thiophene-2,8-diyl)bis(2-(3-oxo-2,3-dihydroinden- 5,6-difluoro-1-ylidene) malononitrile (or TTIC-F, see Fig. 1). Gao et al. teaches such non-fullerene acceptor would work with near-infrared absorption to give high performance such that higher efficiencies could be obtained (see conclusions).
In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
Modified Wei et al. does not teach the polymer donor comprises poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)].
Nielsen et al. teaches using polymer donor comprises poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)] (or PBDTT-F-TT) among others polymer donors being used together with non-fullerene electron acceptors (see pages 2804, table 1, page 2806, also see abbreviations).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used polymer donor comprising poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)] (or PBDTT-F-TT) together with non-fullerene electron acceptors as taught by Nielsen et al., because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over modified Wei et al. as applied to claim 1 above, and further in view of Yun (“Ultrathin Metal Films for Transparent Electrodes of Flexible Optoelectronic Devices”, Cite No. 17 of Other Documents in IDS 7/28/2021).
Regarding claims 23, modified Wei et al. discloses an organic photovoltaic cell as in claim 1 above. 
Modified Wei et al. does not disclose an interfacial layer comprising a non-fullerene surfactant material and being positioned between a buffer layer comprising ZnO and the active layer.
Yun et al. discloses a metal electrode (Ag or Cu, Figure 1) having a ZnO supporting layer and using non-fullerene surfactant for improving metal wetting (see “3.3. Molecular Monolayer Surfactants”) such that a surfactant layer is between a supporting ZnO (or bottom ZnO) and the active layer (polymer: fullerene, see Figure 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of modified Wei et al. by using the metal electrode comprising ZnO supporting layer and non-fullerene surfactant layer such that the non-fullerene surfactant layer is positioned between the ZnO layer and the active layer as taught by Yun et al., because Yun et al. teaches such electrode would improve the optoelectric performance of the transparent conductive electrode (see “4.1. Mechanical Flexibility”, “4.2 Corrosion Resistance” and “5. Conclusion and Outlook). In such modification, the ZnO layer corresponds to the claimed buffer layer and the surfactant layer corresponds to the claimed interfacial layer”. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7, 10, 13, 15-16, 18, 20 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Wei et al. does not teach a distributed Bragg reflector positioned over the outcoupling layer as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726